Per Curiam.
This action of trespass on the case for negligence is here on the plaintiff’s exception to a ruling of a justice of the superior court granting the defendant’s motion for a directed verdict.
After reviewing the record we are satisfied that the evidence as well as the reasonable and legitimate inferences which can -fairly be drawn therefrom even when viewed most favorably to the plaintiff would not support a verdict in his favor. Therrien v. First National Stores, Inc., 63 R. I. 44; Rogers v. Sundlun, 54 R. I. 329; Sarcione v. Outlet Co., 53 R. I. 76. In those circumstances, it was the duty of the trial justice to rule as he did.
The plaintiff’s exception to the granting of the defendant’s motion for a directed verdict is overruled, and the case is remitted to- the superior court for the entry of judgment on the verdict as directed.